Title: From Joseph Hopkinson to Louisa Catherine Johnson Adams, 1 January 1823
From: Hopkinson, Joseph
To: Adams, Louisa Catherine Johnson


				
				
					My dear Madam—
					Philad: Jany. 1. 1823
				
				A few days ago there arrived at this port of Philadelphia, in a packet from Alexandria, a certain box, directed to me; which, when opened, was found to contain a very fine head, in excellent order—As no letter accompanied the box, or was received by any other Conveyance, the head was left to speak for itself; and inform from whence it came, and to what it was destined. The recollection of a conversation with you on the subject of a certain head has left me no doubt as to whom I should address myself to acknowledge the receipt of this valuable acquisition to the Penna. Academy of the Fine Arts—It is duly and honourably deposited in the Hall of Great men; and I shall give a special caution to its companions to be civil, & make no unprovoked attacks upon it, as it has a marvellous faculty of breaking any head that comes too roughly against it—We are exceedingly gratified by the kind & flattering manner in which you speak of your visit to Bordentown—The plainness and simplicity of every thing there; the entire absence of all ceremony, and, I can truly add, the absolute verity and sincerity which attended your welcome, must  come somewhat into contrast with the dazzling parade; studied etiquette and heartless attentions that which you are now surrounded—As you have a heart to receive and enjoy the homelier round of village amusements, and the means and disposition to enliven and enlarge them, we look to the next Summer for a longer Visit—This faculty of descending does not belong to every great lady; tho I think those who have it not are much to be pitied—Now we are Speaking of Bordentown, let me beg you to consider, for a moment, that you and I are sitting, with or without a bright moon, as you please, on the Piazza looking into the garden, in familiar chat. In such circumstances one may say many things which it would be by no means proper to write the Second Lady of the Republick, that “shal’t be first hereafter”—I proceed thus—I think our friend Mr A–— is too fastidious and assured on a certain subject as interesting to the Country as to himself; and in relation to which his friends and the country have a right to a certain degree of co-operation from him. His conduct, seems to me, as it does to others, to be calculated to chill and depress the kind feelings and fair exertions of his friends They are discouraged when they see a total indifference assumed on his part; and the matter is not made better by the suggestion that it is impossible he can be really indifferent to the event but has too much pride & honesty to interfere in directing it—We answer that we do not desire Mr A–— should lend himself, or his name to any system of petty intrigue, or degrading machinations, either to injure his competitors or advance his own pretensions—We would not have him make corrupt bargains, or write, or procure to be written skulking letters or addresses—But, on the other hand, there is a just & honourable support and countenance he may give to his cause, & to those who maintain it perfectly consistent with the purest pride and delicacy, and of which none could Complain—He might communicate much information to be usefully employed—repelling attacks upon him; or in exhibiting his claims to advantage; but he seems to disdain any champion but himself; and to say and do nothing for himself until forced into the field by the malice or folly of some enemy—I may indeed say that he is not merely neutral on this subject, but rather shews a disposition to discourage any efforts in his behalf—Now, my dear Madam, all this won’t do—The Macbeth policy, “if chance will make me a King, why chance will crown me,” will not answer where little is left to chance or merit, but Kings are made by politicians & newspapers; and the man who sits down waiting to be crowned either by chance or just right will go bare-headed all his life—I do not mean that the world is more stupid or unjust than formerly; but we work with different instruments, and they must be used and resorted as well to maintain a just right, as to give colour to unfounded and impudent claims and pretensions—Now, there is our friend W—— with  warm dispositions and great ability to be useful on this occasion—His journal is daily gaining a decided influence and ascendancy; its circulation is spreading every where; it is read with encreasing avidity, & he has surprising skill in working up material. But, I believe, he thinks Mr A—— has rather shewn a disposition to check and discourage his exertions in this cause—It is an ungracious & weary task to serve another against his will; and no zeal and devotion can continue it long—But my speech is quite long enough for a piazza chat; and I want for your reply. The children say, “turn about is fair play,” especially in conversation; which otherwise is turned into haranguing—Mo. truly & respectfully / Your mo. Obedt Serv
					Jos. Hopkinson
				
				
					You will understand I would not dare to say or write half of the above to Mr A—— but you may do what you please with it—
				
			 